McCULLOCH, C. J., (dissenting). It is settled by decisions of this court construing the attorney’s lien statute that a litigant has the absolute control over his litigation and that the test of the right of the attorney to assert a lien for an amount based upon moire than what is actually realized in ia settlement of the daim is the good faith of the parties in making the settlement. St. L., I. M. & S. Ry. Co. v. Blaylock, 117 Ark. 504; St. L., I. M. & S. Ry. Co. v. Kirtley & Gulley, 120 Ark. 389; McDonald, Admr., v. Norton, 123 Ark. 473. Applying the settled test to the facts in this case I do not think that the attorneys are entitled to recover anything, for the simple reason that nothing was received by their client in the settlement of the cause of action, and the litigation was abandoned without any fruits being obtained. This is so upon the undisputed testimony-which was accredited by the chancellor. Williams testified that nothing was allowed in the settlement on the right of action asserted against him by Walker, but that the total amount allowed was upon the option of purchase, which had nothing to do with the litigation between the parties. The testimony of Williams was hot contradicted. It is true that its force was somewhat weakened by Williams ’ admission that he did not consider the option as a valid one; but where -such testimony has been accredited by the chancellor, and is not contradicted, I do not think that this court ought to disregard it. Even though the option had expired Walker was still in possession of 'the land and a forfeiture had not been declared by Williams. Walker had made valuable improvements on the premises, any might be considered as having a moral, if not a legal, claim against Williams. There was at least an assertion of a claim, which was sufficient to form the basis of a settlement or -compromise. But whether the allowance by Williams of an amount in settlement of the option was based upon the assertion of a legal or moral right, if the settlement was, in fact, based upon that claim, and not upon a settlement of the cause of action asserted by Walker in the suit conducted by the attorneys, and if the settlement was made in good faith, the attorneys are not entitled to a lien, for the reason that the litigation which they conducted bore no fruits. There is nothing in the record to show that the settlement between Walker and Williams was not made in good faith or made to defeat the attorneys in the collection of their fees. , ■ My conclusion is, therefore, that the decree of the chancellor ought not to be disturbed.